El Juez Asociado Señor Martínez Torres
concurrió con el resultado y expresa lo siguiente:
Estoy conforme con el resultado al que se llega sobre la doc-trina de la antisubrogación. Sin embargo, es improcedente la discusión sobre la doctrina de la indemnización completa. El Grupo Marcelino trajo por primera vez esa teoría ante el Tribunal de Apelaciones. No la presentó ante el foro primario. Es norma de derecho apelativo que “este Tribunal, no considerará cuestiones que no fueron planteadas por las partes ni conside-radas por el tribunal inferior”. Murcelo v. H.I. Hettinger & Co., 92 D.P.R. 411, 426 (1965). Claro está, esa norma no es un “dogma inquebrantable”. E.L.A. v. Northwestern Selecta Inc., 184 D.P.R. 40, 55 (2012). Aunque en ciertas ocasiones hemos permitido que una parte modifique su teoría del caso en ape-lación, este no es el escenario para permitir la excepción. Id.
El Juez Presidente Señor Hernández Denton y el Juez Asociado Señor Rivera García concurrieron con el resul-tado sin opinión escrita.